872 F.2d 1023
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerome H. BEGUN, M.D., Plaintiff-Appellant,v.OHIO STATE MEDICAL BOARD, STATE OF OHIO, Defendant-Appellee.
No. 88-3845.
United States Court of Appeals, Sixth Circuit.
March 29, 1989.

Before MERRITT and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Jerome H. Begun, M.D., an Ohio citizen proceeding pro se, appeals from the district court's dismissal of his civil rights suit filed under 42 U.S.C. Sec. 1983.  Plaintiff alleged that the defendant medical board had revoked his medical license after learning that he had concealed a prior felony conviction for selling narcotics.  His complaint stated that he had applied to have the license reinstated, and when defendant did not take action on his application, he filed a petition for a writ of mandamus in an Ohio court.  Plaintiff also vaguely asserted the existence of a conspiracy between defendant and the Ohio courts based on the dismissal of his petition and the failure to appoint counsel to assist him.  He sought $25 million in compensatory and punitive damages, reinstatement of his medical license, and miscellaneous relief.  The district court granted defendant's motion to dismiss, concluding that it lacked jurisdiction over the suit due to defendant's eleventh amendment immunity.


3
Upon consideration, we conclude that this claim was properly dismissed.  A state or its agencies may not be sued without its consent.   See Papasan v. Allain, 478 U.S. 265, 276 (1986);  Pennhurst State School and Hospital v. Halderman, 465 U.S. 89, 98-100 (1984).  This immunity is not abrogated by 42 U.S.C. Sec. 1983.   Quern v. Jordan, 440 U.S. 332 (1979).  Furthermore, plaintiff's unwarranted factual inferences and conclusory allegations of conspiracy are insufficient to state a claim.   See Morgan v. Church's Fried Chicken, 829 F.2d 10, 12 (6th Cir.1987);  Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir.1987).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.